DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cosentino (USPGPub 2007/0185478) in view of Rosenbluth et al. (USPN 5,007,898), Aljuri et al. (USPGPub 2011/0184391) and Barath (USPGPub 2006/0217680) above, and further in view of Desai (USPGPub 2004/0002647).
Re Claim 1, Cosentino discloses an apparatus for providing hemostasis within a cavity defined by an internal surface of a bleeding tissue space, the apparatus comprising a catheter having a distal end and a proximal end (Cosentino Figs. 4 and 6), the catheter comprising a distal balloon inflation port (12) near the distal end (Cosentino ¶ 0024; Fig. 4); a balloon (60) adjacent the distal end of the catheter, the balloon (60) fluidly coupled to the distal balloon inflation port (12); wherein the catheter is configured to be advanced into the cavity through a proximal opening of the bleeding tissue space, wherein the bleeding tissue space is at least partially enclosed within a prostatic capsule of a prostate (Cosentino ¶ 0027), the proximal opening comprises an opening to a urethra, and the distal opening comprises a bladder neck between the prostate and a bladder, and wherein the balloon (60) is sized and shaped to be advanced into the bladder and engage the bladder neck when expanded (Cosentino ¶ 0027), wherein the balloon (60) is configured to be expanded near a distal opening of the bleeding tissue space to reversibly seal the distal opening to inhibit fluid from passing through the bladder neck (Cosentino ¶ 0027 - wherein Cosentino discloses a Foley-type urethral catheter which typically use a spheroid shaped balloon which anchors the catheter and seals the internal urethral orifice to ensure drainage of the bladder without permitting leakage past the catheter), and wherein the catheter is configured to maintain a fluid flow path between the proximal opening and the distal opening to allow urine to flow therethrough (Cosentino ¶ 0022; Claim 9). 
	However, where it is determined that the balloon of Cosentino does not reversibly seal the distal opening to inhibit fluid from passing through the bladder neck, Rosenbluth discloses a Foley-type urethral catheter comprising a balloon (62) wherein the balloon (62) is sized and shaped to be advanced into the bladder(144) (as seen in Rosenbluth Fig. 17) and engage the bladder neck (72) when expanded, wherein the balloon (62) is configured to be expanded near a distal opening of a tissue space to reversibly seal the distal opening to inhibit fluid from passing through the bladder neck (72) wherein the seal prohibits fluids accumulating within the bladder (144) from travelling down the urethra and also prohibits fluids from flowing into and filling up the bladder from the urethra (Rosenbluth Col. 9 Lines 53-64). 
	Therefore, even where it was determined that primary reference Cosentino fails to explicitly disclose the balloon reversibly sealing the distal opening to inhibit fluid from passing through the bladder neck, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the balloon of Cosentino to reversibly sealing the distal opening to inhibit fluid from passing through the bladder neck as disclosed by Rosenbluth wherein the seal prohibits fluids accumulating within the bladder from travelling down the urethra and also prohibits fluids from flowing into and filling up the bladder from the urethra, a standard function of a Foley-type catheter.
	Cosentino fails to teach a sealant infusion port at the proximal end; a sealant delivery port of the catheter proximally adjacent to the balloon, the sealant delivery port fluidly coupled to the sealant infusion port and configured to deliver a gel sealant through the sealant delivery port; and wherein the sealant delivery port is configured to deliver the gel sealant introduced into the catheter through the sealant infusion port to the cavity to inhibit bleeding of the tissue space; wherein the catheter is configured to prevent the sealant from occluding a drainage port near the distal end of the catheter. Aljuri discloses a balloon catheter (Aljuri Fig. 3) comprising a sealant infusion port (134) at a proximal end (Aljuri ¶ 0060); a sealant delivery port (136) of the catheter proximally adjacent to the balloon (122), the sealant delivery port (136) fluidly coupled to the sealant infusion port (134) (Aljuri ¶ 0060) and configured to deliver a sealant through the sealant delivery port (34) (Aljuri ¶ 0060, 0141 - wherein “it is contemplated that the therapeutic agent may be a fixation agent, such as glutaraldehyde, to contract the tissue T in order to minimize bleeding”); and wherein the sealant delivery port (136) is configured to deliver the sealant introduced into the catheter through the sealant infusion port (134) to the cavity to inhibit bleeding of the tissue space which would likely be necessary after a tissue resection procedure of the prostate (Aljuri ¶ 0141); wherein the catheter is configured to prevent the sealant from occluding a drainage port near the distal end of the catheter (Aljuri ¶ 0060).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the catheter of Cosentino to comprise a sealant infusion port at the proximal end; a sealant delivery port of the catheter proximally adjacent to the balloon, the sealant delivery port fluidly coupled to the sealant infusion port and configured to deliver a gel sealant through the sealant delivery port; and wherein the sealant delivery port is configured to deliver the gel sealant introduced into the catheter through the sealant infusion port to the cavity to inhibit bleeding of the tissue space ; wherein the catheter is configured to prevent the sealant from occluding a drainage port near the distal end of the catheter as disclosed by Aljuri wherein such a configuration may be necessary after a tissue resection procedure of the prostate.
	Cosentino also fails to disclose wherein a transrectal ultrasound probe is configured to guide actuation of the catheter during gel sealant delivery. Barath discloses a catheter for delivering therapeutic agents into the prostate gland (Barath Abstract; Figs. 3 and 6A-6D), wherein a transrectal ultrasound probe is configured to guide actuation of the catheter during therapeutic delivery (Barath ¶ 0110-0122, 0129 - wherein transrectal ultrasound (TRUS) may be used to determine the prostatic dimensions such as the width (W), the antero-posterior (AP) dimensions in the transverse/axial view, and the length (L) and height (H) in the longitudinal/sagittal view), which may be desirable when a guidewire is not available (Barath ¶ 0129). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have included with the apparatus of Cosentino a transrectal ultrasound probe configured to guide actuation of the catheter during sealant delivery as disclosed by Barath wherein ultrasound placement of the catheter is desirable in the absence of a guidewire. 
	Cosentino in view of Rosenbluth, Aljuri, and Barath fail to explicitly disclose any of their disclosed medicaments being a gel sealant. However, Desai discloses devices and methods for treating the prostate (Desai ¶ 0014), wherein a catheter is used to deliver a gel sealant (Desai ¶ 0014, 0046-0051 - describing treatment of prostate disease with viscous substances such as gelling agents; ¶ 0062 - describing specific gelling agents; Figs. 5A-6B - showing tables of conditions to be treated, medicament compositions, and viscosities) wherein a viscous gel formulation of the injectable treatment substance creates a localized tissue effect in the target area without causing undesirable side effects in surrounding organs or throughout the patient's body (Desai ¶ 0069). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the sealant infusion port and sealant delivery port of Cosentino in view of Rosenbluth, Aljuri, and Barath to deliver a gel sealant to an organ such as the prostatic capsule, as disclosed by Desai, wherein a viscous gel formulation of the injectable treatment substance creates a localized tissue effect in the target area without causing undesirable side effects in surrounding organs or throughout the patient's body.

Re Claim 2, Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai disclose all of the limitations of Claim 1. Cosentino discloses a distal balloon (60) and a proximal balloon (52) that creates a sealed space therein (Cosentino Fig. 6). Furthermore, Cosentino in view of Aljuri and Barath disclose all of the structure of Claim 1 and inherently possess the functionally defined limitations thereof. Therefore, Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai disclose wherein the apparatus is configured to prevent the sealant from occluding the distal opening, the proximal opening, and a path extending therebetween (See MPEP 2112(1)).

Re Claim 3, Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai disclose all of the limitations of Claim 1. Cosentino further discloses wherein the balloon (60) comprises a distal balloon (Cosentino Fig. 6), wherein the catheter further comprises a proximal balloon inflation port (9) at the proximal end (Cosentino ¶ 0024), and wherein the apparatus further comprises a proximal balloon (52) positioned proximally with respect to the distal balloon (60) (Cosentino Fig. 6).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cosentino (USPGPub 2007/0185478) in view of Rosenbluth et al. (USPN 5,007,898), Aljuri et al. (USPGPub 2011/0184391) and Barath (USPGPub 2006/0217680) above, and further in view of Desai (USPGPub 2004/0002647) as applied to Claim 3 above, and further in view of Gerrans et al. (USPGPub 2011/0152683).
Re Claim 4, Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai disclose all of the limitations of Claim 3. Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai fail to disclose wherein the proximal balloon is configured to be expanded within the cavity to compress the sealant delivered to the cavity against the internal surface of the tissue space. Gerrans discloses a dual balloon catheter (Gerrans Figs. 6A-6C) comprising a distal balloon (54) and a proximal balloon (32) wherein the proximal balloon (32) is configured to be expanded within the cavity to compress a therapeutic delivered to the cavity against the internal surface of the tissue space for facilitating absorption of the therapeutic into the tissue within the cavity (Gerrans ¶ 0074). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal balloon of Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai to be configured such that expansion of the proximal balloon within the cavity compresses the sealant delivered to the cavity against the internal surface of the tissue space, the configuration as disclosed by Gerrans for facilitating absorption of a therapeutic, such as the gel sealant of Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai, into the tissue within the cavity.

Re Claim 6, Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai disclose all of the limitations of Claim 3. Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai fail to disclose wherein the proximal balloon is configured to be expanded near a proximal opening of the tissue space to seal the proximal opening, and wherein the sealant delivery port is positioned distally with respect to the proximal balloon to deliver the sealant in the cavity between a sealed distal opening and a sealed proximal opening. Gerrans discloses a dual balloon catheter (Gerrans Figs. 6A-6C) comprising a distal balloon (54), a proximal balloon (32), and a therapeutic delivery port (39), wherein the proximal balloon (32) is configured to be expanded near a proximal opening of the tissue space (as seen in Gerrans Figs. 6A-6C) to seal the proximal opening, and wherein the therapeutic delivery port (39) is positioned distally with respect to the proximal balloon (32) to deliver a therapeutic in the cavity between the sealed distal opening and the sealed proximal opening for treating a medical condition within the tissue space (Gerrans Figs. 6A-6C). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal balloon of Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai to be configured such that the proximal balloon is expanded near a proximal opening of the tissue space to seal the proximal opening, and wherein the therapeutic delivery port (in this case, the sealant delivery port of Cosentino in view of Aljuri and Barath) is positioned distally with respect to the proximal balloon to deliver the sealant in the cavity between a sealed distal opening and a sealed proximal opening as disclosed by Gerrans, the configuration for treating a medical condition within the tissue space.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cosentino (USPGPub 2007/0185478) in view of Rosenbluth et al. (USPN 5,007,898), Aljuri et al. (USPGPub 2011/0184391) and Barath (USPGPub 2006/0217680) above, and further in view of Desai (USPGPub 2004/0002647) as applied to Claim 3 above, and further in view of Beeckler et al. (USPGPub 2016/0324571).
Re Claim 5, Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai disclose all of the limitations of Claim 3. Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai fail to disclose wherein the proximal balloon comprises a plurality of pores, wherein the sealant infusion port and the proximal balloon inflation port are the same port, and wherein the sealant introduced into the catheter is delivered to the proximal balloon to expand the proximal balloon and to subsequently enter the cavity through the plurality of pores of the proximal balloon. Beeckler discloses a balloon catheter (38) (Beeckler Fig. 4) comprising a balloon (46) and a sealant infusion port (64) (Beeckler Fig. 4) wherein the balloon (46) is fluidly coupled to a proximal balloon inflation port (64) and wherein the balloon (46) comprises a plurality of pores (47), wherein the sealant infusion port and the proximal balloon inflation port are the same port, and wherein a sealant introduced into the catheter is delivered to the balloon (46) to expand the balloon (46) and to subsequently enter the cavity through the plurality of pores (47) of the balloon (46) wherein the plurality of pores (47) aid in deflation of the balloon by expelling fluid therein (Beeckler ¶ 0048-0049).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal balloon of Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai to comprise a plurality of pores, wherein the sealant infusion port and the proximal balloon inflation port are the same port, and wherein the sealant introduced into the catheter is delivered to the proximal balloon to expand the proximal balloon and to subsequently enter the cavity through the plurality of pores of the proximal balloon as disclosed by Beeckler wherein the plurality of pores aid in deflation of the proximal balloon by expelling fluid therein.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cosentino (USPGPub 2007/0185478) in view of Rosenbluth et al. (USPN 5,007,898), Aljuri et al. (USPGPub 2011/0184391) and Barath (USPGPub 2006/0217680) above, and further in view of Desai (USPGPub 2004/0002647) as applied to Claim 3 above, and further in view of Hattangadi et al. (USPGPub 2010/0082012).
Re Claim 7, Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai disclose all of the limitations of Claim 3. Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai do not disclose an actuation mechanism coupled to the proximal balloon, the actuation mechanism configured to move the proximal balloon, in an expanded configuration, along a longitudinal axis of the catheter between the proximal opening and the distal opening to spread the sealant over the internal surface of the tissue space. Hattangadi discloses a balloon catheter (10) (Hattangadi Figs. 2A-2B) comprising an actuation mechanism (as described in Hattangadi ¶ 0031), a proximal balloon (20) and a distal balloon (21) wherein the actuation mechanism is coupled to the proximal balloon (20), the actuation mechanism configured to move the proximal balloon (20), in an expanded configuration, along a longitudinal axis of the catheter (10) between a proximal opening and a distal opening to spread a sealant over an internal surface of a tissue space for the purpose of permitting application of a treatment agent to a sufficient length of diseased tissue, with the ability to avoid exposing undiseased tissue to the treatment agent (Hattangadi ¶ 0031-0032).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai to further comprise an actuation mechanism coupled to the proximal balloon, the actuation mechanism configured to move the proximal balloon, in an expanded configuration, along a longitudinal axis of the catheter between the proximal opening and the distal opening to spread the sealant over the internal surface of the tissue space as disclosed by Hattangadi for the purpose of permitting application of a treatment agent to a sufficient length of diseased tissue, with the ability to avoid exposing undiseased tissue to the treatment agent.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cosentino (USPGPub 2007/0185478) in view of Rosenbluth et al. (USPN 5,007,898), Aljuri et al. (USPGPub 2011/0184391) and Barath (USPGPub 2006/0217680) above, and further in view of Desai (USPGPub 2004/0002647) as applied to Claim 3 above, and further in view of Auyoung (USPGPub 2013/0238038).
Re Claim 15, Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai discloses all of the limitations of Claim 3. Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai do not disclose wherein the distal balloon is in fluid communication with the proximal balloon, and wherein inflating the proximal balloon also inflates the distal balloon. Auyoung discloses a balloon catheter (10) (Auyoung Fig. 1) comprising a proximal balloon (14) and a distal balloon (16) wherein the distal balloon (16) is in fluid communication with the proximal balloon (14), and wherein inflating the proximal balloon (14) also inflates the distal balloon (16) for the purpose of simultaneous balloon inflation (Auyoung ¶ 0025). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the distal balloon and proximal balloon of Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai to be in fluid communication with each other, wherein inflating the proximal balloon also inflates the distal balloon as disclosed by Auyoung for the purpose of simultaneous balloon inflation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cosentino (USPGPub 2007/0185478) in view of Rosenbluth et al. (USPN 5,007,898), Aljuri et al. (USPGPub 2011/0184391) and Barath (USPGPub 2006/0217680) above, and further in view of Desai (USPGPub 2004/0002647) as applied to Claim 3 above, and further in view of Makower (USPGPub 2007/0208252).
Re Claim 16, Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai discloses all of the limitations of Claim 1. Cosentino discloses a balloon (60) (Cosentino Figs. 6A-6C). However, Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai disclose wherein the balloon is coated with a hemostatic agent. Makower discloses a balloon catheter (40) (Makower Figs. 4-4J) wherein a balloon (46) is coated with a hemostatic agent for transfer of the hemostatic agent onto tissue contacted by the balloon (Makower ¶ 0090). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the balloon of Cosentino in view of Rosenbluth, Aljuri and Barath above, and further in view of Desai wherein the balloon is coated with a hemostatic agent as disclosed by Makower for transfer of the hemostatic agent onto tissue contacted by the balloon. 

Response to Arguments
Applicant’s arguments with respect to Claims 1-7 and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner concedes that prior art Cosentino in view of Rosenbluth, Aljuri and Barath fails to explicitly disclose a gel sealant. Examiner now relies upon prior art Desai to make obvious delivery of a gel sealant. In the present case, where allowable subject matter has been determined and the case is ready for allowance, it is examiner’s intention to rejoin all withdrawn claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783